Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	In response to the office action mailed on 02/18/2021, applicant filed an amendment on 05/18/2021, amending claims 1, 2, 6, 8, 9, 13, 15, 16.  Claims 3, 10, 17, 21-23 are cancelled. Claim 24 is newly added.  The pending claims are 1, 2, 4-9, 11-16, 18-20, and 24. 

Interview Summary

3.	A telephone interview was conducted between the examiner and applicant's representative, Janaki Davda, on 06/14/2021.  During the telephone interview, the examiner suggested amending the independent claims (see Examiner’s Amendment) to expedite prosecution.  Authorization for the examiner’s amendment was received by the examiner on 06/16/2021.
EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Janaki Davda on 06/16/2021.
The application has been amended as follows:
In the claims:
Amend the claims as follow:
Claim 1) A computer-implemented method, comprising operations for:
	determining a topic for a thread of content including comments;
	analyzing each of the comments in the thread of content to determine which of the
comments are insightful and which of the comments are not insightful, wherein the comments that are insightful are related to the topic, and wherein the comments that are not insightful are not related to the topic;  
highlighting the comments that are insightful; 
hiding the comments that are not insightful; 
using semantic relationships to provide supporting evidence and cross references to additional information for the comments that are related to context; 
in response to determining that a particular comment that is insightful presents reader bias, altering the highlighting; and
replacing the particular comment with a summary of the particular comment and with a link to the particular comment; 
in response to receiving a new comment, determining whether the new comment is redundant to a previously submitted comment that is insightful; and
in response to determining that the new comment is redundant, providing a notification that the new comment is redundant; and
providing a suggestion to improve the new comment; and
displaying a conversation tree having multiple levels showing connections between the comments that are insightful.
Claim 8) A computer program product, the computer program product comprising a computer readable storage medium having program code embodied therewith, the program code executable by at least one processor to perform operations for:
determining a topic for a thread of content including comments;
	analyzing each of the comments in the thread of content to determine which of the
comments are insightful and which of the comments are not insightful, wherein the comments that are insightful are related to the topic, and wherein the comments that are not insightful are not related to the topic;  
highlighting the comments that are insightful; 
hiding the comments that are not insightful; 
using semantic relationships to provide supporting evidence and cross references to additional information for the comments that are related to context; 
in response to determining that a particular comment that is insightful presents reader bias, altering the highlighting; and
replacing the particular comment with a summary of the particular comment and with a link to the particular comment; and
in response to receiving a new comment, determining whether the new comment is redundant to a previously submitted comment that is insightful; and
in response to determining that the new comment is redundant, providing a notification that the new comment is redundant; and
providing a suggestion to improve the new comment; and
displaying a conversation tree having multiple levels showing connections between the comments that are insightful.

(Claim 15) A computer system, comprising:
	one or more processors, one or more computer-readable memories and one or more computer-readable, tangible storage devices; and
	program instructions, stored on at least one of the one or more computer-readable, tangible storage devices for execution by at least one of the one or more processors via at least one of the one or more computer-readable memories, to perform operations comprising:	
determining a topic for a thread of content including comments;
	analyzing each of the comments in the thread of content to determine which of the
comments are insightful and which of the comments are not insightful, wherein the comments that are insightful are related to the topic, and wherein the comments that are not insightful are not related to the topic; 
highlighting the comments that are insightful; 
hiding the comments that are not insightful; 
using semantic relationships to provide supporting evidence and cross references to additional information for the comments that are related to context; 
in response to determining that a particular comment that is insightful presents reader bias, altering the highlighting; and
replacing the particular comment with a summary of the particular comment and with a link to the particular comment; and
in response to receiving a new comment, determining whether the new comment is redundant to a previously submitted comment that is insightful; and
providing a notification that the new comment is redundant; and
providing a suggestion to improve the new comment; and
displaying a conversation tree having multiple levels showing connections between the comments that are insightful.


Allowable Subject Matter
5.	Claims 1, 2, 4-9, 11-16, 18-20, and 24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or suggest detecting and highlighting insightful comments, as claimed by independent claims 1, 8, and 15.
Dependent claims 2, 4-7, 9, 11-14, 16, 18-20, and 24 are allowed for being dependent and further limiting independent claims 1, 8, and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABDELALI SERROU/Primary Examiner, Art Unit 2659